Citation Nr: 0424857	
Decision Date: 09/09/04    Archive Date: 09/16/04

DOCKET NO.  03-13 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date prior to May 12, 2000, for a 
100 percent rating for schizophrenia, undifferentiated type.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel




INTRODUCTION

The veteran had active military service from July 1977 to 
October 1979.

This case comes to the Board of Veterans' Appeals (Board) 
from an October 2002 RO rating decision.  The veteran filed a 
notice of disagreement in November 2002, the RO issued a 
statement of the case in April 2003, and the veteran 
perfected his appeal later that same month.

By a December 2001 rating decision, the RO determined that 
the veteran was not competent to handle the disbursement of 
funds.  The veteran's mother is his custodian for those 
purposes and on this appeal.  


FINDINGS OF FACT

1.   On May 15, 2000, the RO was notified that the veteran 
was admitted at a VA hospital for his schizophrenia, 
undifferentiated type, on May 12, 2000.  

2.  It is not factually ascertainable that the veteran's 
schizophrenia, undifferentiated type, underwent an increase 
justifying assignment of a rating of 100 percent prior to May 
12, 2000.


CONCLUSION OF LAW

An effective date prior to May 12, 2000, for a 100 percent 
rating for schizophrenia, undifferentiated type, is not 
warranted.  38 U.S.C.A. §§ 5107, 5110, 7103 (West 2002); 38 
C.F.R. §§ 3.102, 3.157, 3.400, 20.1100 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to notify and assist

The veteran has not raised an issue as to the provision of a 
form or instructions for applying for benefits, and there is 
no such issue in this case.  38 U.S.C.A. § 5102; 38 C.F.R. 
§ 3.159(b)(2).

Notice (as required by 38 U.S.C.A. § 5103(a) and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004)) was accomplished in this 
case by a letter dated in May 2002, where the RO essentially 
provided the veteran notice regarding what information and 
evidence was needed to substantiate his claim, as well as 
what information and evidence had to be submitted by him, 
what information and evidence would be obtained by VA, and 
the need for him to submit any evidence in his possession 
that pertained to the claim.  Thereafter, by an October 2002 
rating decision, the RO decided the veteran's claim.  During 
the course of this appeal, the RO also sent the veteran a 
statement of the case and two supplemental statements of the 
case.  All these documents - collectively - listed the 
evidence considered, the legal criteria for determining 
whether the veteran's claim for an earlier effective date 
could be granted, and the analysis of the facts as applied to 
those criteria, thereby abundantly informing him of the 
information and evidence necessary to substantiate his claim.  

During the course of this appeal, the RO has obtained and 
reviewed VA medical records as well as written statements 
from the veteran.  The Board acknowledges that during a 
January 2001 VA examination, the veteran indicated that he 
received benefits from the Social Security Administration 
(SSA).  To date, the RO has never sought records from the 
SSA.  The veteran, however, has never suggested that any SSA 
records would differ from those voluminous VA treatment 
records already associated with the claim file, or that they 
would otherwise indicate that his schizophrenia had increased 
in severity within the one-year period prior to May 12, 2000.  
Therefore, the Board finds that a remand to seek records from 
the SSA would only serve to delay the veteran's appeal.  VA 
has fulfilled its duty to seeking relevant records.  38 
U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1-3), (d).  

The applicable duty to notify and assist requirements have 
been substantially met by the RO, and there are no areas in 
which further development may be fruitful.  There would be no 
possible benefit to remanding this case, or to otherwise 
conduct any other development.  

II.  Claim for an earlier effective date

In a March 2000 decision, the Board denied an initial rating 
in excess of 30 percent for chronic schizophrenia reaction, 
undifferentiated type.  This decision is final; the Chairman 
of the Board has not ordered reconsideration of this 
decision. 38 U.S.C.A. § 7103; 38 C.F.R. § 20.1100. 

On May 15, 2000, the RO was notified that the veteran had 
been admitted at a VA hospital for his service-connected 
schizophrenia on May 12, 2000.  The date of admission to a VA 
hospital will be accepted as the date of receipt of a claim 
when such reports relate to examination or treatment of a 
disability for which service-connection has previously been 
established.  38 C.F.R. § 3.157(b)(1).  

The hospitalization summary report indicated that on May 12, 
2000, the veteran was admitted for acute decompensation of 
his psychiatric condition, consisting of auditory and visual 
hallucinations of a religious nature, as well as self-neglect 
(decreased intake of food, decreased sleep, noncompliance 
with taking medications).  The report noted that the veteran 
had previously sought outpatient treatment at the VA 
Outpatient Clinic in Mayagüez.  The veteran remained 
hospitalized at the VA facility for five days, then was 
readmitted later in May 2000 following another psychiatric 
episode.  He remained hospitalized until June 8, 2000.

At a January 2001 VA examination, it was noted that the 
veteran had undergone 16 psychiatric hospitalizations between 
May 1990 and May 2000.  However, neither the report of this 
examination nor the report of a Social and Industrial Survey 
conducted in January 2001 indicated that the veteran's 
psychiatric condition increased in severity before May 12, 
2000.  

By an April 2001 rating decision, the RO increased the rating 
for schizophrenia, undifferentiated type, to 100 percent, 
effective from the veteran's hospitalization on May 12, 2000.  

In a September 2003 written statement, the veteran asserted 
that he had continuously sought treatment for his psychiatric 
symptoms since 1983.  He therefore requested that his 100 
percent rating be effective from that period.  

The effective date of an increased rating will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred if the claim is 
received within one year from such date; otherwise, the 
effective date will be the date the claim is received or the 
date entitlement to the benefit arose, whichever is later.  
38 C.F.R. § 3.400(o)(2).

In the course of this appeal, medical records have been 
associated with the claims file reflecting numerous 
psychiatric outpatient visits and hospitalizations beginning 
in the early 1980s.  However, the last record of psychiatric 
treatment of the veteran prior to his hospitalization on May 
12, 2000, is a report of hospitalization dated on January 21, 
1999 (more than a year earlier).  There simply are no medical 
records which indicate that the veteran's schizophrenia, 
undifferentiated type, underwent an increase in severity in 
the year prior to May 12, 2000.  

The veteran's lay contentions offered in conjunction with his 
claim, including that he should be awarded an earlier 
effective date because his psychiatric condition had worsened 
prior to May 12, 2000, cannot serve as a basis for the 
assignment of an earlier effective date.  These statements 
are not competent because there is no indication that he 
possesses the requisite medical knowledge or education to 
provide such opinions.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

Therefore, the preponderance of the evidence is against the 
assignment of an effective date earlier than May 12, 2000 
(the date of the veteran's psychiatric hospitalization) for a 
100 percent rating for schizophrenia, undifferentiated type, 
and this claim must therefore be denied.  The evidence in 
this case is not so evenly balanced so as to allow 
application of the benefit-of-the-doubt rule as required by 
law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.

ORDER

Entitlement to an effective date prior to May 12, 2000, for a 
100 percent rating for schizophrenia, undifferentiated type, 
is denied.  




	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



